Name: Commission Regulation (EU) 2015/1088 of 3 July 2015 amending Regulation (EU) No 1321/2014 as regards alleviations for maintenance procedures for general aviation aircraft
 Type: Regulation
 Subject Matter: labour market;  transport policy;  technology and technical regulations;  air and space transport;  production;  employment
 Date Published: nan

 7.7.2015 EN Official Journal of the European Union L 176/4 COMMISSION REGULATION (EU) 2015/1088 of 3 July 2015 amending Regulation (EU) No 1321/2014 as regards alleviations for maintenance procedures for general aviation aircraft THE EUROPEAN COMMISSION, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 5(5) thereof, Whereas: (1) Commission Regulation (EU) No 1321/2014 (2) establishes implementing rules on the continuing airworthiness of aircraft and aeronautical products, parts and appliances and on the approval of organisations and personnel involved in these tasks. (2) It is necessary to reduce the complexity of those implementing rules in order to adapt them with regard to the risks associated to the different categories of aircraft and types of operation and, in particular, to the lower risks associated to general aviation aircraft, so as to realise alleviations in the maintenance procedures leading to greater flexibility and a reduction of costs for the owners of the affected aircraft. (3) In addition, since some certificates, as laid down in the Appendices to the Annexes to Commission Regulation (EC) No 2042/2003 (3), refer to that Regulation, which was recast by Regulation (EU) No 1321/2014, it is necessary to update those references. (4) Regulation (EU) No 1321/2014 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Aviation Safety Agency submitted pursuant to Article 19(1) of Regulation (EC) No 216/2008. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of the Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1321/2014 is amended as follows: (1) In Article 2, the following point (ka) is inserted after point (k): (ka) ELA2 aircraft  means the following manned European Light Aircraft: (i) an aeroplane with a Maximum Take-off Mass (MTOM) of 2 000 kg or less that is not classified as complex motor-powered aircraft; (ii) a sailplane or powered sailplane of 2 000 kg MTOM or less; (iii) a balloon; (iv) a hot air ship; (v) a gas airship complying with all of the following characteristics:  3 % maximum static heaviness,  non-vectored thrust (except reverse thrust),  conventional and simple design of structure, control system and ballonet system, and  non-power assisted controls; (vi) a Very Light Rotorcraft. (2) In Article 3, the following paragraph 4 is added: 4. Maintenance programmes approved in accordance with the requirements applicable before 27 July 2015 shall be deemed to have been approved in accordance with the requirements set out in this Regulation. (3) Article 8 is amended as follows: (a) in paragraph (2)(b), the date of 28 September 2015 is replaced by the date of 28 September 2016; (b) in paragraph (4), Regulation (EC) No 2042/2003 is replaced by Regulation (EU) No 1149/2011; (c) The following paragraph (6) is added: 6. By way of derogation from paragraph 1: (a) Competent authorities or, where applicable, organisations may continue to issue certificates, previous issue, as laid down in Appendix III to Annex I (Part-M) or Appendix II and Appendix III to Annex IV (Part-147) to Regulation (EU) No 1321/2014, in force prior to 27 July 2015, until 31 December 2015. (b) Certificates issued before 1 January 2016 remain valid until they are changed, suspended or revoked. (4) Annex I (Part-M) is amended in accordance with Annex I to this Regulation. (5) Annex II (Part-145) is amended in accordance with Annex II to this Regulation. (6) Annex IV (Part-147) is amended in accordance with Annex III to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1). (3) Commission Regulation (EC) No 2042/2003 of 20 November 2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 315, 28.11.2003, p. 1). ANNEX I Annex I (Part- M) to Regulation (EU) No 1321/2014 is amended as follows: (1) The table of contents is amended as follows: (i) point M.A.607 is replaced by the following: M.A.607 Certifying staff and airworthiness review staff (ii) point M.A. 614 is replaced by the following: M.A.614 Maintenance and airworthiness review records (2) Point M.A.201 is amended as follows: (i) in point (a), point 4 is replaced by the following: 4. The maintenance of aircraft is performed in accordance with the maintenance programme as specified in point M.A.302.; (ii) point (e) is replaced by the following: (e) In order to satisfy the responsibilities of point (a), (i) the owner of an aircraft may contract the tasks associated with continuing airworthiness to a continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M). In this case, the continuing airworthiness management organisation assumes responsibility for the proper accomplishment of these tasks. The contract described in Appendix I shall be used in this case; (ii) an owner who decides to manage the continuing airworthiness of the aircraft under its own responsibility, without a contract in accordance with Appendix I, may nevertheless make a limited contract for the development of the maintenance programme and processing its approval in accordance with point M.A.302 with:  a continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M), or  in the case of ELA2 aircraft not involved in commercial operations, a Part 145 or M.A. Subpart F maintenance organisation, In that case, the limited contract transfers the responsibility for the development and, except in the case where a declaration is issued by the owner in accordance with M.A.302(h), processing the approval of the maintenance programme to the contracted organisation. (3) In point M.A.301, point 3 is replaced by the following: 3. the accomplishment of all maintenance, in accordance with the M.A.302 aircraft maintenance programme; (4) Point M.A.302 is amended as follows: (i) in point (c), the first sentence is replaced by the following: When the continuing airworthiness of the aircraft is managed by a continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M) or when there is a limited contract between the owner and this organisation in accordance with point M.A.201(e)(ii), the aircraft maintenance programme and its amendments may be approved through an indirect approval procedure. (ii) the following points (h) and (i) are added: (h) In the case of ELA1 aircraft not involved in commercial operations, compliance with points (b), (c), (d), (e), and (g) may be replaced by compliance with all the following conditions: 1. The aircraft maintenance programme shall clearly identify the owner and the specific aircraft to which it refers, including any installed engine and propeller. 2. The aircraft maintenance programme shall either:  comply with the Minimum Inspection Programme , contained in point (i), corresponding to the particular aircraft, or  comply with points (d) and (e). The maintenance programme shall not be less restrictive than the Minimum Inspection Programme . 3. The aircraft maintenance programme shall include all the mandatory continuing airworthiness requirements, such as repetitive Airworthiness Directives, the Airworthiness Limitation Section (ALS) of the Instructions for Continued Airworthiness (ICA) or specific maintenance requirements contained in the Type Certificate Data Sheet (TCDS). In addition, the aircraft maintenance programme shall identify any additional maintenance tasks to be performed because of the specific aircraft type, aircraft configuration and type and specificity of operation. The following elements shall be taken into consideration as a minimum:  Specific installed equipment and modifications of the aircraft.  Repairs incorporated in the aircraft.  Life Limited components and flight safety critical components.  Maintenance recommendations, such as Time Between Overhaul (TBO) intervals, recommended through service bulletins, service letters, and other non-mandatory service information.  Applicable operational directives/requirements related to the periodic inspection of certain equipment.  Special operational approvals.  Use of the aircraft and operational environment.  Pilot-owner maintenance (if applicable). 4. If the maintenance programme is not approved by the competent authority (directly or by the M.A.Subpart G organisation via an indirect approval procedure), the aircraft maintenance programme shall contain a signed statement where the owner declares that this is the aircraft maintenance programme for the particular aircraft registration and he/she declares to be fully responsible for its content and, in particular, for any deviations introduced as regards the Design Approval Holder recommendations. 5. The aircraft maintenance programme shall be reviewed at least annually. This review of the maintenance programme shall be performed either:  by the person who performs the airworthiness review of the aircraft in accordance with point M.A.710(ga), or  by the M.A. Subpart G organisation managing the continuing airworthiness of the aircraft in those cases where the review of the maintenance programme is not performed in conjunction with an airworthiness review. If the review shows discrepancies on the aircraft linked to deficiencies in the content of the maintenance programme, the person performing the review shall inform the competent authority of the Member State of registry and the owner shall amend the maintenance programme as agreed with such competent authority. (i) In the case of ELA1 aircraft other than airships, not involved in commercial operations, the Minimum Inspection Programme  referred to in point (h) shall comply with the following conditions: 1. It shall contain the following inspection intervals:  For ELA1 aeroplanes and ELA1 Touring Motor Gliders (TMG), every annual or 100 h interval, whichever comes first. A tolerance of 1 month or 10 h may be applied to that interval as long as the next interval is calculated from the date or hours originally scheduled.  For ELA1 sailplanes, ELA1 powered sailplanes other than TMG and ELA1 balloons, every annual interval. A tolerance of 1 month may be applied to that interval as long as the next interval is calculated from the date originally scheduled. 2. It shall contain the following:  Servicing tasks as required by the Design Approval Holder's requirements.  Inspection of markings.  Review of weighing records and weighing in accordance with Commission Regulation (EU) No 965/2012 (1), point NCO.POL.105.  Operational test of transponder (if existing).  Operational test of the pitot-static system.  In the case of ELA1 aeroplanes:  Operational checks for power and rpm, magnetos, fuel and oil pressure, engine temperatures.  For engines equipped with automated engine control, the published run-up procedure.  For dry-sump engines, engines with turbochargers and liquid-cooled engines, an operational check for signs of disturbed fluid circulation.  Inspection of the condition and attachment of the structural items, systems and components corresponding to the following areas:  For ELA1 aeroplanes:  Airframe  Cabin and cockpit  Landing gear  Wing and centre section  Flight controls  Empennage  Avionics and electrics  Powerplant  Clutches and gearboxes  Propeller  Miscellaneous systems such as the ballistic rescue system  For ELA1 sailplanes and ELA1 powered sailplanes:  Airframe  Cabin and cockpit  Landing gear  Wing and centre section  Empennage  Avionics and electrics  Powerplant (when applicable)  Miscellaneous systems such as removable ballast, drag chute and controls, and water ballast system  For ELA1 hot-air balloons:  Envelope  Burner  Basket  Fuel containers  Equipment and instruments  For ELA1 gas balloons:  Envelope  Basket  Equipment and instruments Until such time as this Regulation specifies a Minimum Inspection Programme  for airships, their maintenance programme shall comply with points (d) and (e). (1) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1)." (5) In point M.A.604 point (a), points 5 and 6 are replaced by the following: 5. a list of certifying staff and, if applicable, airworthiness review staff and staff responsible for the development and processing of the maintenance programme, with their scope of approval, and; 6. a list of locations where maintenance is carried out, together with a general description of the facilities, and; (6) Point M.A.606 is amended as follows: (i) point (e) is replaced by the following: (e) The qualification of all personnel involved in maintenance, airworthiness reviews and development of maintenance programmes shall be demonstrated and recorded. (ii) the following points (i) and (j) are added: (i) If the organisation performs airworthiness reviews and issues the corresponding airworthiness review certificate for ELA1 aircraft not involved in commercial operations in accordance with M.A.901(l), it shall have airworthiness review staff qualified and authorised in accordance with M.A.901(l)1. (j) If the organisation is involved in the development and processing of approval of the maintenance programme for ELA2 aircraft not involved in commercial operations in accordance with M.A.201(e)(ii), it shall have qualified staff who shall be able to show relevant knowledge and experience. (7) Point M.A.607 is amended as follows: (i) the title is replaced by the following: M.A.607 Certifying staff and airworthiness review staff (ii) in point (b), the first sentence of the second subparagraph is replaced by the following: All such cases must be reported to the competent authority within seven days after issuing such certification authorisation. (iii) point (c) is replaced by the following: (c) The approved maintenance organisation shall record all details concerning certifying staff and airworthiness review staff and maintain a current list of all certifying staff and airworthiness review staff together with their scope of approval as part of the organisation's manual pursuant to point M.A.604(a)5. (8) Point M.A.614 is amended as follows: (i) the title is replaced by the following: M.A.614 Maintenance and airworthiness review records (ii) point (a) is replaced by the following: (a) The approved maintenance organisation shall record all details of work carried out. Records necessary to prove all requirements have been met for the issue of the certificate of release to service including the subcontractor's release documents and for the issue of any airworthiness review certificate and recommendation shall be retained. (iii) point (c) is replaced by the following: (c) The approved maintenance organisation shall retain a copy of all maintenance records and any associated maintenance data for three years from the date the aircraft or aircraft component to which the work relates was released from the approved maintenance organisation. In addition, it shall retain a copy of all the records related to the issue of recommendations and airworthiness review certificates for three years from the date of issue and shall provide a copy of them to the owner of the aircraft. 1. The records under this point shall be stored in a manner that ensures protection from damage, alteration, and theft. 2. All computer hardware used to ensure backup shall be stored in a different location from that containing the working data in an environment that ensures they remain in good condition. 3. Where an approved maintenance organisation terminates its operation, all retained maintenance records covering the last three years shall be distributed to the last owner or customer of the respective aircraft or component or shall be stored as specified by the competent authority. (9) In point M.A.615, the following points (e) and (f) are added: (e) if specifically approved to do so for ELA1 aircraft not involved in commercial operations, 1. perform airworthiness reviews and issue the corresponding airworthiness review certificate, under the conditions specified in point M.A.901(l), and 2. perform airworthiness reviews and issue the corresponding recommendations, under the conditions specified in point M.A.901(l) and M.A.904(a)2 and (b). (f) develop the maintenance programme and process its approval in accordance with point M.A.302 for ELA2 aircraft not involved in commercial operations, under the conditions specified in point M.A.201(e)(ii), and limited to the aircraft ratings listed in the approval certificate. The organisation shall only maintain an aircraft or component for which it is approved when all the necessary facilities, equipment, tooling, material, maintenance data and certifying staff are available. (10) In point M.A.617, point 6 is replaced by the following: 6. the facilities, equipment, tools, material, procedures, work scope, certifying staff and airworthiness review staff that could affect the approval. (11) In point M.A.707, point (b) is replaced by the following: (b) Airworthiness review staff nominated by the approved continuing airworthiness organisation can only be issued an authorisation by the approved continuing airworthiness organisation when formally accepted by the competent authority after satisfactory completion of an airworthiness review under the supervision of the competent authority or under the supervision of the organisation's airworthiness review staff in accordance with a procedure approved by the competent authority. (12) Point M.A.710 is amended as follows: (i) the following point (ga) is inserted after point (g): (ga) For ELA1 aircraft not involved in commercial operations for which the aircraft maintenance programme has been established in accordance with M.A.302(h), the aircraft maintenance programme shall be reviewed in conjunction with the airworthiness review. This review shall be accomplished by the person who performed the airworthiness review. (ii) point (h) is replaced by the following: (h) Should the outcome of the airworthiness review be inconclusive or should the review under point M.A.710(ga) show discrepancies on the aircraft linked to deficiencies in the content of the maintenance programme, the competent authority shall be informed by the organisation as soon as practicable but in any case within 72 hours from the moment the organisation identifies the condition to which the review relates. The airworthiness review certificate shall not be issued until all findings have been closed. (13) Point M.A.901 is amended as follows: (i) point (a) is replaced by the following: (a) An airworthiness review certificate is issued in accordance with Appendix III (EASA Form 15a, 15b or 15c) on completion of a satisfactory airworthiness review. The airworthiness review certificate is valid one year; (ii) the following point (l) is added: (l) For ELA1 aircraft not involved in commercial operations, the Part 145 or M.A. Subpart F maintenance organisation performing the annual inspection contained in the maintenance programme may, if appropriately approved, perform the airworthiness review and issue the corresponding airworthiness review certificate, subject to the following conditions: 1. The organisation nominates airworthiness review staff complying with all the following requirements: (a) The airworthiness review staff hold a certifying staff authorisation for the corresponding aircraft. (b) The airworthiness review staff have at least three years of experience as certifying staff. (c) The airworthiness review staff are independent from the continuing airworthiness management process of the aircraft being reviewed or have overall authority on the continuing airworthiness management process of the complete aircraft being reviewed. (d) The airworthiness review staff have acquired knowledge of the parts of this Annex (Part M) relevant to continuing airworthiness management. (e) The airworthiness review staff have acquired proven knowledge of the procedures of the maintenance organisation relevant to the airworthiness review and issue of the airworthiness review certificate. (f) The airworthiness review staff have been formally accepted by the competent authority after having performed an airworthiness review under the supervision of the competent authority or under the supervision of the organisation's airworthiness review staff in accordance with a procedure approved by the competent authority. (g) the airworthiness review staff have performed at least one airworthiness review in the last twelve-month period. 2. The airworthiness review is performed at the same time as the annual inspection contained in the maintenance programme and by the same person who releases such annual inspection, being possible to use the 90 days anticipation provision contained in M.A.710(d). 3. The airworthiness review includes a full documented review in accordance with point M.A.710(a). 4. The airworthiness review includes a physical survey of the aircraft in accordance with points M.A.710(b) and (c). 5. An airworthiness review certificate EASA Form 15c is issued, on behalf of the maintenance organisation, by the person who performed the airworthiness review when satisfied that: (a) the airworthiness review has been completely and satisfactorily carried out; and (b) the maintenance programme has been reviewed in accordance with point M.A.710(ga); and (c) there is no non-compliance which is known to endanger flight safety. 6. A copy of the airworthiness review certificate issued is sent to the competent authority of the Member State of Registry of the aircraft within 10 days of the date of issue. 7. The competent authority of the Member State of Registry is informed within 72 hours if the organisation has determined that the airworthiness review is inconclusive or if the review under point M.A.901(l)5(b) shows discrepancies on the aircraft linked to deficiencies in the content of the maintenance programme. 8. The manual or exposition of the maintenance organisation describes all the following: (a) The procedures for the performance of airworthiness reviews and the issue of the corresponding airworthiness review certificate. (b) The names of the certifying staff authorised to perform airworthiness reviews and issue the corresponding airworthiness review certificate. (c) The procedures for the review of the maintenance programme. (14) In point M.A.904, point (b) is replaced by the following: (b) When satisfied that the aircraft is in compliance with the relevant requirements, the continuing airworthiness management organisation or maintenance organisation, if applicable, shall send a documented recommendation for the issuance of an airworthiness review certificate to the Member State of registry. (15) Point M.B.301 is replaced by the following: M.B.301 Maintenance programme (a) Except for those cases where the owner has issued a declaration for the maintenance programme in accordance with point M.A.302(h), the competent authority shall verify that the maintenance programme is in compliance with point M.A.302. (b) Except where stated otherwise in points M.A.302(c) and M.A.302(h) the maintenance programme and its amendments shall be approved directly by the competent authority. (c) In the case of indirect approval, the maintenance programme procedure shall be approved by the competent authority through the continuing airworthiness management exposition. (d) In order to approve a maintenance programme according to point (b) of this point, the competent authority shall have access to all the data required in points M.A.302(d), (e), (f) and (h). (16) In Appendix II, point 5 is amended as follows: (i) point (x) of Block 12 Remarks is replaced by the following: (x) For maintenance organisations approved in accordance with Subpart F of Annex I (Part-M), the component certificate of release to service statement referred to in point M.A.613: Certifies that, unless otherwise specified in this block, the work identified in block 11 and described in this block was accomplished in accordance with the requirements of Section A, Subpart F of Annex I (Part-M) to Regulation (EU) No 1321/2014 and in respect to that work the item is considered ready for release to service. THIS IS NOT A RELEASE UNDER ANNEX II (PART-145) TO REGULATION (EU) No 1321/2014  (ii) Block 14a is replaced by the following: Mark the appropriate box(es) indicating which regulations apply to the completed work. If the box other regulations specified in block 12  is marked, then the regulations of the other airworthiness authority(ies) must be identified in block 12. At least one box must be marked, or both boxes may be marked, as appropriate. For all maintenance carried out by maintenance organisations approved in accordance with Section A, Subpart F of Annex I (Part M) to Regulation (EU) No 1321/2014, the box other regulation specified in block 12  shall be ticked and the certificate of release to service statement made in block 12. In that case, the certification statement unless otherwise specified in this block  is intended to address the following cases; (a) Where the maintenance could not be completed. (b) Where the maintenance deviated from the standard required by Annex I (Part-M). (c) Where the maintenance was carried out in accordance with a requirement other than that specified in Annex I (Part-M). In this case block 12 shall specify the particular national regulation. For all maintenance carried out by maintenance organisations approved in accordance with Section A of Annex II (Part-145) to Regulation (EU) No 1321/2014, the certification statement unless otherwise specified in block 12  is intended to address the following cases: (a) Where the maintenance could not be completed. (b) Where the maintenance deviated from the standard required by Annex II (Part-145). (c) Where the maintenance was carried out in accordance with a requirement other than that specified in Annex II (Part-145). In this case block 12 shall specify the particular national regulation. (17) Appendix III is amended as follows: (i) EASA Form 15b and EASA Form 15a are replaced by the following: (ii) the following EASA Form 15c is added: (18) In Appendix IV, the table in item 13 is amended as follows: (i) the boxes corresponding to the Aircraft class are replaced by the following: CLASS RATING LIMITATION BASE LINE AIRCRAFT A1 Aeroplanes above 5 700 kg [Rating reserved to Maintenance Organisations approved in accordance with Annex II (Part 145)] [Shall state aeroplane manufacturer or group or series or type and/or the maintenance tasks] Example: Airbus A320 Series [YES/NO] (*) [YES/NO] (*) A2 Aeroplanes 5 700 kg and below [Shall state aeroplane manufacturer or group or series or type and/or the maintenance tasks] Example: DHC-6 Twin Otter Series State whether the issue of recommendations and airworthiness review certificates is authorised or not (only possible for ELA1 aircraft not involved in commercial operations) [YES/NO] (*) [YES/NO] (*) A3 Helicopters [Shall state helicopter manufacturer or group or series or type and/or the maintenance task(s)] Example: Robinson R44 [YES/NO] (*) [YES/NO] (*) A4 Aircraft other than A1, A2 and A3 [Shall state aircraft category (sailplane, balloon, airship, etc.), manufacturer or group or series or type and/or the maintenance task(s).] State whether the issue of recommendations and airworthiness review certificates is authorised or not (only possible for ELA1 aircraft not involved in commercial operations) [YES/NO] (*) [YES/NO] (*) (ii) at the bottom of the table, the following footnote is added: (*) Delete as appropriate (19) Appendix V is replaced by the following: Appendix V Maintenance Organisation Approval referred to in Annex I (Part-M) Subpart F (20) In Appendix VIII, point (b) is amended as follows: (i) the following item 9 is added: 9. is part of the annual or 100h check contained in the Minimum Inspection Programme described in M.A.302(i). (ii) the third sentence is replaced by the following: The criteria 1 to 9 cannot be overridden by less restrictive instructions issued in accordance with M.A.302(d) Maintenance Programme . ANNEX II Annex II (Part-145) to Regulation (EU) No 1321/2014 is amended as follows: (1) The table of contents of Part-145 is amended as follows: (i) the following point 145.A.36 is added: 145.A.36 Records of airworthiness review staff (ii) point 145.A.55 is replaced by the following: 145.A.55 Maintenance and airworthiness review records (2) Point 145.A.30 is amended as follows: (i) in point (e), the first sentence is replaced by the following: The organisation shall establish and control the competence of personnel involved in any maintenance, development of maintenance programmes, airworthiness reviews, management and/or quality audits in accordance with a procedure and to a standard agreed by the competent authority. (ii) in point (j)5, the first sentence of the second subparagraph is replaced by the following: All such cases as specified in this point must be reported to the competent authority within seven days after issuing such certification authorisation. (iii) the following points (k) and (l) are added: (k) If the organisation performs airworthiness reviews and issues the corresponding airworthiness review certificate for ELA1 aircraft not involved in commercial operations in accordance with M.A.901(l), it shall have airworthiness review staff qualified and authorised in accordance with M.A.901(l)1. (l) If the organisation is involved in the development and processing of approval of the maintenance programme for ELA2 aircraft not involved in commercial operations in accordance with M.A.201(e)(ii), it shall have qualified staff who shall be able to show relevant knowledge and experience. (3) The following point 145.A.36 is inserted: 145.A.36 Records of airworthiness review staff The organisation shall record all details concerning the airworthiness review staff and maintain a current list of all the airworthiness review staff together with their scope of approval as part of the organisation's exposition pursuant to point 145.A.70(a)6. The organisation shall retain the record for at least three years after the staff referred to in this point have ceased employment (or engagement as a contractor or volunteer) with the organisation or as soon as the authorisation has been withdrawn. In addition, upon request, the maintenance organisation shall provide the staff referred to in this point with a copy of their personal record on leaving the organisation. The staff referred to in this point shall be given access on request to their personal records. (4) Point 145.A.55 is amended as follows: (i) the title is replaced by the following: 145.A.55 Maintenance and airworthiness review records (ii) point (a) is replaced by the following: (a) The organisation shall record all details of maintenance work carried out. As a minimum, the organisation shall retain records necessary to prove that all requirements have been met for the issue of the certificate of release to service, including subcontractor's release documents, and for the issue of any airworthiness review certificate and recommendation. (iii) in point (c), the first sentence is replaced by the following: The organisation shall retain a copy of all detailed maintenance records and any associated maintenance data for three years from the date the aircraft or component to which the work relates was released from the organisation. In addition, it shall retain a copy of all the records related to the issue of airworthiness review certificates and recommendations for three years from the date of issue and shall provide a copy of them to the owner of the aircraft. (iv) in point (c), item 3 is replaced by the following: 3. Where an organisation approved under this Annex (Part-145) terminates its operation, all retained maintenance records covering the last three years shall be distributed to the last owner or customer of the respective aircraft or component or shall be stored as specified by the competent authority. (5) Point (a) of point 145.A.70 is amended as follows: (i) item 6 is replaced by the following: 6. a list of certifying staff, support staff and, if applicable, airworthiness review staff and staff responsible for the development and processing of the maintenance programme, with their scope of approval; (ii) item 12 is replaced by the following: 12. the procedures and quality system established by the organisation under points 145.A.25 to 145.A.90 and any additional procedure followed in accordance with Annex I (Part M) (6) In point 145.A.75, the following points (f) and (g) are added: (f) If specifically approved to do so for ELA1 aircraft not involved in commercial operations, 1. perform airworthiness reviews and issue the corresponding airworthiness review certificate, under the conditions specified in point M.A.901(l), and 2. perform airworthiness reviews and issue the corresponding recommendation, under the conditions specified in point M.A.901(l) and M.A.904(a)2 and (b). (g) Develop the maintenance programme and process its approval in accordance with point M.A.302 for ELA2 aircraft not involved in commercial operations, under the conditions specified in point M.A.201(e)(ii), and limited to the aircraft ratings listed in the approval certificate. (7) In point 145.A.85, item 6 is replaced by the following: 6. the facilities, equipment, tools, material, procedures, work scope, certifying staff and airworthiness review staff that could affect the approval. (8) Appendix III is replaced by the following: Appendix III Maintenance Organisation Approval referred to in Annex II (Part-145) ANNEX III Annex IV (Part-147) to Regulation (EU) No 1321/2014 is amended as follows: (1) Appendix II is replaced by the following: Appendix II Maintenance Training Organisation Approval referred to in Annex IV (Part-147)  EASA Form 11 (2) In Appendix III, EASA Forms 148 and 149 are replaced by the following: Appendix III Certificates of Recognition referred to in Annex IV (Part-147)  EASA Forms 148 and 149